Dear Representative Linton:
This opinion letter is in response to your question asking whether the chairman of the board of trustees of a village serves a one-year term as chairman pursuant to Section 80.060, RSMo 1986, or whether the chairman serves a two-year term as chairman pursuant to Section 80.120, RSMo 1986, if at the time of his election as chairman his remaining term as a member of the board is two years.
Section 80.060, RSMo 1986, provides:
 80.060.  Trustees — oath — organization — meetings. — Every trustee, before entering upon the duties of his office, shall take the oath prescribed by the constitution of this state, and that he will faithfully demean himself in office. Every board of trustees shall assemble within twenty days after their appointment or election, and choose a chairman of their number, and some other person as clerk. The chairman may vote on any proposition before the board. The board of trustees, by ordinance, shall fix the time and place of holding their stated meetings, and may be convened by the chairman at any time.
(Emphasis added.)
Section 80.120, RSMo 1986, provides:
 80.120.  Trustees — publication of ordinances — chairman. — The chairman of the board shall cause to be printed and published the bylaws and ordinances of the board, for the information of the inhabitants, and cause the same to be carried into effect. He shall remain in office for the term for which he is appointed or elected as a trustee; but in case of his absence at any meeting of the board, the board may appoint a chairman pro tempore, and in case he shall die, resign, be removed from office or remove from the town, the board of trustees shall appoint one of their number chairman, who shall hold the office for the unexpired term.
(Emphasis added.)
Section 80.040, RSMo 1986, provides:
 80.040.  Board of trustees — corporate powers vested in — terms of office. — The corporate powers and duties of every village so incorporated shall be vested in a board of trustees, to consist of five members, unless such town shall contain more than twenty-five hundred inhabitants, in which case such board may consist of nine members, the number to be determined by a vote of the voters of such village. The first board of trustees shall be appointed by the county commission at the time of declaring such town incorporated. If the board consists of five members the county commission shall designate two members who shall serve for terms of two years and three members who shall serve for terms of one year. If the board consists of nine members the county commission shall designate four members who shall serve for terms of two years and five members who shall serve for terms of one year. Thereafter all members shall serve for terms of two years and until their successors are elected and qualified.
Statutes relating to the same subject are to be considered together and harmonized if possible so as to give meaning to all provisions of each. State ex rel. Lebeau v. Kelly,697 S.W.2d 312 (Mo.App. 1985). Where one statute deals with a particular subject in a general way, and a second statute treats part of the same subject in a more detailed way, the more general should give way to the more specific. O'Flahertyv. State Tax Commission of Missouri, 680 S.W.2d 153 (Mo. banc 1984).
In applying the foregoing rules of statutory construction to the situation you have presented, we conclude that the chairman serves a one-year term as chairman. Because of the staggered terms of board members, some board members are elected each year. Section 80.060 specifically provides for the board to assemble within twenty days after their election and choose a chairman. To give effect to this provision, a chairman is to be selected each year after the election of board members.
Therefore, it is the opinion of this office that the chairman of the board of trustees of a village is to be selected each year pursuant to Section 80.060, RSMo 1986.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General